UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-1548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Address of principal executive offices) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number: 214-720-9101 Date of fiscal year end: June 30 Date of reporting period:June30, 2010 ITEM 1.SHAREHOLDERS REPORT. Management Report Dear shareholders, Armstrong’s fiscal year ended June 30, 2010 at which time the Fund had total net assets of $12,256,380 and a per share price of $9.27. The period from the start of the Fund’s fiscal year through April 2010 saw a recovering stock market led by some of the industry groups hardest hit in the 2008 early 2009 market decline.That market strength has since been followed by a declining market driven by growing concerns on the political and economic outlook for the 2011-2012 period and the fear of a “double-dip” recession. During the Fund’s fiscal year much of the market activity was dominated by short term, computer program trading which generated a volatile and sometimes erratic market.In this environment Armstrong maintained a relatively cautious posture and for the full year recorded a total investment return of +6.89%.At year end, the Fund had cash equivalent reserves of approximately 19% down from 29% at the start of the fiscal year.The best performing stocks in the portfolio for the year were Caterpillar, Boeing, DirecTV, Waste Connections and Stericycle while medical, consumer and energy stocks generally lagged. Despite the sour market action over the past few months, we see the likelihood of an improving risk/reward environment for equity investments at this point in time.Specifically, the U.S. economy appears to be in the 2 process of stabilizing and some areas are starting to show positive signs of recovery.The interest return on debt securities is extremely low, investment-quality equity investments appear to be reasonably priced based on expected earnings and dividend returns and, by most reports, investors are sitting on an abnormally large amount of uncommitted investment funds. Investor confidence appears to be the primary missing ingredient necessary to resume a market recovery from current levels.As we move through the important mid-term congressional election season this fall, we expect to see a clarification and/or resolution of some of the uncertainties facing investors which, when combined with the current equity valuation levels and the low returns available in the bond/cash equivalent area, should support the development of a more positive market outlook. Please call or write if you have any questions concerning your Armstrong investment. Sincerely, C.K. Lawson President August 30, 2010 3 Graphs of Historical Performance and Related Comments The following graphs compare the change in value over the past ten and thirty-six years of$10,000 invested in the Fund compared to the same investment over the same periods in the Standard & Poor’s Composite Index of 500 Stocks (the "S&P 500") and the Value Line Composite Index, which consists of approximately 1,700 issues (the "Value Line Index"). The graphs assume that investment in the Fund, which has never been managed to emulate anyparticular market index, was made at the Fund's net asset value at the beginning of the 10 and 36 year periods and reflect the net asset value of the investment at the end of each of the yearsindicated in the period with all dividends and distributions by the Fund reinvested. The S&P 500is adjusted to reflect reinvestment of dividends paid by securities in the index. The Value LineIndex reflects only changes in the prices of the securities included in the index and does notinclude dividend reinvestments. The S&P 500 is a market value-weighted index and, as a result, companies with the largestmarket capitalizations have a disproportionate impact on the overall performance of the index.Stocks included in the Value Line Index are equally-weighted to reflect the average price changein the stocks included in the index. Comparison of Change in Value of $10,000 Investment in Armstrong Associates, Inc., the S&P 500 Index and the Value Line Composite Index for the 10 and 36 Years Ending June 30, 2010 A – Armstrong AssociatesB – S&P 500C – Value Line Composite Note: The dollar figures and graphs reflect total returns for Armstrong Associates and the S&P 500 Index. The graph and dollar values for the Value Line Composite do not include any dividend returns but simply represents price performance. The graph and table do not reflect the deduction of any taxes that a shareholder might be required to pay on fund distributions or on the redemption of fund shares. Past performance is not predictive of future performance. 4 About Your Fund’s Expenses As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses.The following is an Example of the Fund expenses based on an investment of $1,000 invested for the six months ended June 30, 2010.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to enable you to compare these costs with the ongoing costs of investing in other mutual funds. Example Beginning Account Value December 31, 2009 Ending Account Value June 30, 2010 Expenses Paid During Period* Actual Hypothetical (5% return before expenses) *Expenses are equal to Armstrong Associates annualized expense ratio of 1.32%, multiplied by the averageaccount value over the period, multiplied by 181/365 days. Actual Expenses The first line of the table above provides information about actual account values and actualexpenses. You may use the information in this line, together with the amount you invested, toestimate the expenses that you paid over the period. Simply divide your account value by $1,000(for example, an $11,200 account value divided by $1,000 11.2), then multiply the result by the number in the line under the heading entitled “Expenses Paid During Period” to estimate theexpenses you paid on your account during this period. Hypothetical Example for Comparison Purpose The second line of the table above provides information about hypothetical account values andhypothetical expenses based on the Fund’s actual expenses ratio and an assumed rate of return of 5% per year before expense, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate that actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with 5% hypothetical examples that appear in the shareholder reports of the funds. You may want to add other fees that are not included in the expenses shown in the table such as IRA fees and charges for extra services suchas bank wires. Please note that the expenses shown in the table above are meant to highlight your ongoing costs only and do nor reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees (Note that there are no transaction costs associated with Armstrong Associates shares transactions). Therefore, the second line of the table above is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 5 Statement of Assets and Liabilities — June 30, 2010 Assets: Investments in securities at market value (identified cost, $8,078,829) $ Cash Dividends receivable Interest receivable Prepaid expenses and other assets Total assets $ Liabilities: Payable to Portfolios, Inc. $ Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of Paid-in capital $ Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments Net assets applicable to 1,316,627 shares outstanding $ Net asset value per share $ The accompanying notes are an integral part of these financial statements. 6 Statement of Changes in Net Assets — Years Ended June 30 Operations: Net investment income $ $ Net realized losses on investments ) ) Increase (decrease) in unrealized appreciation of investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders Distribution of interest and dividend income ) ) Distribution of net realized capital gains — ) Decrease in net assets resulting from distributions to shareholders ) ) Capital share transactions Net proceeds from sale of capital stock Net asset value of shares issued as reinvestment of dividends Less cost of shares repurchased Net decrease in net assets resulting from capital share transactions ) Total decrease in net assets ) ) Net assets, beginning of year Net assets, end of year (a) $ $ (a):At June 30, 2010, net realized investment income (losses) were ($494,810). At June 30, 2009, net realized investment income (losses) were ($386,453), and undistributable investment income (losses) were ($10,142). The accompanying notes are an integral part of these financial statements. 7 Statement of Operations — Year Ended June 30, 2010 Investment income Dividends $ Interest Operating expenses Investment advisory services Administrative services Custodian services Transfer agent services Audit and tax services Registration fees, licenses, and other Reports and notices to shareholders Directors’ fees Insurance premiums Legal fees Net investment income Realized and unrealized losses on investments Realized losses Proceeds from sales Cost of securities sold ) Net realized losses ) Unrealized appreciation Beginning of year End of year Increase in unrealized appreciation Net realized and unrealized gains on investments Increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 8 Portfolio of Investments in Securities — June 30, 2010 Shares or principal amount Cost Market value COMMON STOCK (82.0%) Industry and issue Aerospace and Industrial Products (11.9%) The Boeing Company $ $ Caterpillar, Inc. General Electric Company SPX Corporation United Technologies Corporation Beverages and Food Products (7.5%) Pepsico, Inc. Business Services and Products (5.5%) Avery Dennison Corporation Iron Mountain, Inc.* Consumer Staples (6.4%) Kimberly Clark Corporation Procter & Gamble Company Energy and Related (4.4%) Halliburton Company Weatherford International, Inc. Entertainment Services (2.2%) DIRECTV Environmental Services (10.1%) Stericycle, Inc.* Waste Connection, Inc.* Waste Management, Inc. Financial Services (1.2%) Western Union Company Industrial Gases (6.2%) Praxair, Inc. Internet Related (1.0%) Yahoo! Inc. The accompanying notes are an integral part of these financial statements. 9 Portfolio of Investments in Securities — June 30, 2010, continued Shares or principal amount Cost Market value Medical Products (9.8%) Abbott Laboratories, Inc. $ $ Medtronic, Inc. Retail Stores (9.6%) Best Buy, Inc. Staples, Inc. CVS Caremark Corporation Wal-Mart Stores, Inc. Technology-Based Products (6.2%) Cisco Systems, Inc.* Corning, Inc. Dell, Inc. * Intel Corporation Total common stocks $ $ SHORT-TERM DEBT (18.4%) U.S. Treasury bills due July to September 2010 (Interest rate range 0.06% – 0.18%) $ $ Total investment securities – 100.4% $ $ Other assets less liabilities – (0.4%) ) Total net assets – 100.0% $ * Non-income producing The accompanying notes are an integral part of these financial statements. 10 Notes to Financial Statements — June 30, 2010 Note 1 — Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Armstrong Associates, Inc. (the Fund) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end investment management company. A summary of the significant accounting policies consistently applied in the preparation of the accompanying financial statements follows: Valuation of Securities The net asset value per share of the Fund is calculated following the close of trading on the New York Stock Exchange (usually 4:00 p.m., New York time) each day the Exchange is open for business. A security quoted on the New York Stock Exchange Composite Tape or on the NASDAQ National Market is valued at its last sale price reported prior to the time the assets are valued. A security not quoted on the New York Stock Exchange Composite Tape or the NASDAQ National Market is valued, in the case of an exchange listed security, at the last reported sale price on that exchange where it is quoted prior to the time the assets are valued and, in the case of securities which are not traded or did not trade on an exchange or for which over-the-counter last sale market quotations are not readily available, on the basis of the last current bid price prior to the time the assets are valued. When market quotations are not available, a security is valued at the fair market value that is determined in line with the framework established under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820-10-35 “Fair Value Measurements”. Using the fair market value to price securities may result in value that is different from a security’s most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Short-term debt securities are carried at cost which approximates market. Fair Value Measurement FASB ASC 820-10-35 defines fair value, expands disclosure requirements, and specifies a hierarchy of valuation measurement techniques. The following are the levels of the hierarchy and a brief description of the type of valuation information (inputs) used to determine the value of the Fund’s investments. • Level 1: Quoted prices for identical assets in active markets. • Level 2: Significant inputs other than Level 1 that are based on observable market data. These inputs could include, among other things, quoted prices for similar assets in active markets, quoted prices for identical assets in inactive markets and inputs that are observable that are not prices. • Level 3: Developed from significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). All of the Fund’s investments were classified as Level 1 as of June 30, 2010. Investment Transactions and Investment Income Investment transactions are recorded on the trade date basis, and realized gains and losses are calculated using the identified cost method. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Interest income is recorded daily on the accrual basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. Distributions Distributions of ordinary income and/or capital gains to shareholders, when made, normally occur in the fourth quarter of the calendar year. Note 2 — Federal Income Taxes As of June 30, 2010, the Fund qualified and intends to continue to qualify each fiscal year as a “regulated investment company” under Subchapter M of the Internal Revenue Code, as amended. By qualifying, the Fund will not be subject to federal income taxes to the extent that it distributes all of its taxable income for its fiscal year. On June 30, 2010, the cost of investment securities for tax purposes was $8,078,829. Net unrealized appreciation of investment securities for tax purposes was $4,177,551, consisting of unrealized gains of $4,566,974 on securities that had risen in value since their purchase and $389,423 in unrealized losses on securities that had fallen in value since their purchase. At June 30, 2010, the tax basis components of distributable earnings were as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Undistributed ordinary income (loss) ) Undistributed long-term capital gains — Capital loss carryforwards ) 11 Notes to Financial Statements — June 30, 2010, continued Note 3 — Purchases and Sales of Securities For the year ended June 30, 2010, purchases and sales of securities, excluding short-term debt securities and U.S. government obligations, net of commissions, totaled $1,006,003 and $468,762, respectively. The Fund paid total brokerage commissions aggregating $5,350 in 2010 on purchases and sales of investment securities. All commissions were paid to unaffiliated broker-dealers. Note 4 — Investment Advisory, Transfer Agent and Administrative Fees Portfolios, Inc. (Portfolios) is the investment advisor and transfer agent for the Fund and provides administrative services for the Fund under Investment Advisory, Transfer Agent and Administrative Services Agreements. An officer and director of Portfolios is also an officer and director of the Fund. Under the terms of the Investment Advisory Agreement, the Fund pays Portfolios a fee of .80% per annum of the average net asset value of the Fund. For the year ended June 30, 2010, investment advisory fees to Portfolios amounted to $104,260. Transfer Agent fees of $8,400 (excluding $1,408 Transfer Agent fees to an unrelated party), and Administrative Services fees of $16,000, charged in equal monthly installments, were incurred by the Fund for the year ended June 30, 2010. At June 30, 2010, the Fund owed Portfolios $10,557 in accrued investment advisory, transfer agent and administrative fees. In order to effectively limit the expenses of the Fund, the advisor has agreed to reimburse the Fund for all expenses (including the advisory fee but excluding the brokerage commissions, taxes, and interest and extraordinary charges such as litigation costs) incurred by the Fund in any fiscal year in excess of 2% of the first $10 million of average daily net assets; 1.5% of the next $20 million of average daily net assets; and 1% of the remaining average daily net assets. No reimbursements were required during the year ended June 30, 2010. Condensed Financial Information Selected per Share Data and Ratios Per share income and capital changes for a share outstanding throughout the year ended June 30 (a) Net asset value, Beginning of year $ $
